DETAILED ACTION
1.	Claims 1-6 of U.S. Application 17/458542 filed on August 27, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the brushless motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the inner rotor brushless motor --.
Claim 1 recites the limitation "the stator" in lines 3, 4, 5 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the cylindrical stator --.
Claim 1 recites the limitation "the connector portion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the bottomed tubular connector portion --.
Claim 1 recites the limitation "the connector portion" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the bottomed tubular connector portion --.
Claim 1 recites the limitation "the connector portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the bottomed tubular connector portion --.
Claim 1 recites the limitation "the penetrating connector terminal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the connector terminals --.
Claim 2 recites the limitation "the brushless motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the inner rotor brushless motor --.
Claim 2 recites the limitation "the connector portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the bottomed tubular connector portion --.
Claim 2 recites the limitation "the stator" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the cylindrical stator --.
Claim 3 recites the limitation "hole portions" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim only previously introduces a singular “hole portion” in line 4.
Claim 3 recites the limitation "the cover" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the insulating cover --.
Claim 4 recites the limitation "the cover" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the insulating cover --.
Claim 5 recites the limitation "the connector portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the bottomed tubular connector portion --.
Claim 6 recites the limitation "the other end side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- an other end side --.
Claim 6 recites the limitation "the stator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the cylindrical stator --.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batten (U.S. Patent No. 5770902).
Regarding claim 1, Batten teaches (see figs. 1-3 below) an inner rotor (16) brushless motor (10) including a rotor (16) in a center of a cylindrical stator (12) (col. 3: 60-67; col. 4: 1-13), 
the brushless motor (10) comprising: three bus bars (58) on one end side of the stator (12) in an axial direction thereof (col. 5: 12-30), 
the bus bars (58) connecting three phase coils (14) provided to the stator (12) on a phase-by-phase basis (col. 3: 60-67; col. 4: 1-13; col. 5: 12-30); 
a bottomed tubular connector portion (68) adjacent to a housing (76) that houses the stator (12) and the rotor (16) (col. 6: 30-40); 
a plurality of connector terminals (64) fixed, penetrating a bottom portion (see annotated fig. 1 below) of the connector portion (68), the plurality of connector terminals (64) being exposed to an internal space of the connector portion (68) (col. 5: 12-30; col. 6: 30-40); and 
a board (30) stretching from the one end side of the stator (12) in the axial direction to the bottom portion side of the connector portion (68), the board (30) being configured to electrically connect an end of each of the bus bars (58) and the penetrating connector terminal (64) (col. 4: 33-55; col. 5: 12-30).

    PNG
    media_image1.png
    500
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    482
    media_image3.png
    Greyscale

Regarding claim 5/1, Batten teaches (see figs. 1-3 above) each of the connector terminals (64) is fixed by caulking to a fixing hole penetrating the bottom portion (see annotated fig. 1 above) of the connector portion (68) (col. 5: 60-67; col. 6: 1-10, 40-62).
Regarding claim 6/1, Batten teaches (see figs. 1-3 above) a Hall sensor (26) standing toward the other end side of the stator (12) in the axial direction on the board (30), the Hall sensor (26) being configured to detect the rotational position of the rotor (16), wherein the Hall sensor (26) is placed radially outward of the rotor (16), facing the rotor (16) (col. 4: 14-32, col. 6: 10-30; claims 9 and 10).
Allowable Subject Matter
9.	Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Haga (U.S. Patent No. 10411553) teaches a bus bar holder of a motor includes a main body portion, and a connector portion protruding from the main body portion toward a radially outer side and located at a rear side of an axial direction ahead of a housing. The bus bar holder is provided with a seal portion directly or indirectly contacting a cover along a circumferential direction of a center axis. The connector portion includes a connector connection portion that connects the main body portion of the bus bar holder to the connector main body portion. At least a portion of the surface of a front side of an axial direction of the connector connection portion is located at a front side ahead of the seal portion at a radially outer side of the seal portion.
	Yoshida (U.S. PGPub No. 20160261162) teaches a motor includes a brush holder fitted into an opening portion of a cylindrical housing in which a rotor is housed, and a terminal fixed to the brush holder. The brush holder includes a holder section inserted into the opening portion of the housing, a connector section that is provided in a position protruding from an outer edge portion of the holder section in a radial direction and that is connected to an external terminal, and a linking section that links the holder section and the connector section. The terminal is fixed to the linking section.
Hatano (U.S. Patent No. 7990001) teaches a terminal structure for a vehicle-mounted motor includes a motor body having a motor terminal connected to a coil, and a circuit body holding a circuit board for controlling a rotation of the motor body and is assembled in the motor body, wherein a stress relaxation section is provided in an intermediate of an intermediate conductor, in order to reduce stress acting on the intermediate conductor connecting the motor terminal and the circuit board and to thereby improve the conductive reliability of electrical joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834